 1   DOUGLAS HAN, CA Bar No. 232858
     SHUNT TATAVOS-GHARAJEH, CA Bar No. 272164
 2   DANIEL J. PARK, CA Bar No. 274973
     AREEN BABAJANIAN, CA Bar No. 583307
 3   JUSTICE LAW CORPORATION
     751 North Fair Oaks Avenue, Suite 101 NOTE: CHANGES HAVE BEEN
 4
     Pasadena, California 91103            MADE TO THIS DOCUMENT
 5   Telephone (818) 230-7502
     Facsimile (818) 230-7502                See p. 6, line 9
 6
   Attorneys for Plaintiff
 7 JACOB SCHUMACHER

 8
   EVAN R. MOSES, CA Bar No. 198099
 9 evan.moses@ogletree.com
   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
10 400 South Hope Street, Suite 1200
   Los Angeles, CA 90071
11 Telephone: 213.239.9800

12 Facsimile: 213.239.9045

13   Attorneys for Defendant
     GEORGIA-PACIFIC CORRUGATED LLC
14
     Additional counsel below
15

16                             UNITED STATES DISTRICT COURT
17                           CENTRAL DISTRICT OF CALIFORNIA
18 JACOB SCHUMACHER, individually,                        Case No. 2:19-cv-08632-DMG (AFMx)
   and on behalf of other members of the
19 general public similarly situated,                     STIPULATED PROTECTIVE
20
                                                          ORDER 1
                     Plaintiff,
21
             v.                                           Complaint Filed: September 5, 2019
22                                                        Removal:         October 7, 2019
     GEORGIA-PACIFIC CORRUGATED
23   LLC, a Delaware Company and DOES
     1 through 100, inclusive,
24

25                   Defendant.

26

27
     1
28    This Stipulated Protective Order is based substantially on the model protective order provided under
     Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                                       Case No. 2:19-cv-08632-DMG (AFMx)
                                    STIPULATED PROTECTIVE ORDER
 1   SARAH ZENEWICZ, CA Bar No. 258068
     sarah.zenewicz@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
 3   One Market Plaza
 4
     San Francisco, CA 94105
     Telephone: 415.442.4810
 5   Facsimile: 415.442.4870

 6   Attorneys for Defendant
     GEORGIA-PACIFIC CORRUGATED LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            Case No. 2:19-cv-08632-DMG (AFMx)
                       STIPULATED PROTECTIVE ORDER
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles.
11         B.     GOOD CAUSE STATEMENT
12         Good cause exists for the entry of this Stipulated Protective Order as follows:
13         (a) In this action, plaintiff Jacob Schumacher (“Plaintiff”) asserts the following
14   causes of action against defendant Georgia-Pacific Corrugated LLC (“Defendant”) on
15   behalf of himself and all current and former non-exempt employees in California
16   during the period September 5, 2015, through the present: (1) Violation of California
17   Labor Code - §§ 510, 1194, and 1198 (Unpaid Overtime); (2) Violation of California
18   Labor Code §§ 226.7 and 512(a) (Unpaid Meal Period Premiums); (3) Violation of
19   California Labor Code § 226.7 (Unpaid Rest Period Premiums); (4) Violation of
20   California. Labor Code §§ 201 and 202 (Final Wages Not Timely Paid); (5) Violation
21   of California Labor Code § 226(a) (Non-Compliant Wage Statements); (6) Violation
22   of California Business & Professions Code § 17200, et seq.
23         (b) Based on the nature of this case, the allegations asserted by Plaintiff, and the
24   discovery requests already received in this action, the documents, materials, and other
25   information to be exchanged in discovery may reveal private, confidential, and/or
26   proprietary information of the putative class members and Defendant’s business
27   policies and practices. Such materials, to the extent they are discoverable in this action,
28   could reveal confidential information concerning: putative class members’ financial
                                                 1           Case No. 2:19-cv-08632-DMG (AFMx)
                                STIPULATED PROTECTIVE ORDER
 1   information, putative class members’ contact information, putative class members’
 2   personnel information, Defendant’s employment practices, Defendant’s business
 3   operations, Defendant’s finances, Defendant’s clients, Defendant’s employees, and
 4   information otherwise generally unavailable to the public, or which may be privileged
 5   or otherwise protected from disclosure under state or federal statutes, court rules, case
 6   decisions, or common law.
 7         (c) Due to the nature of the information described herein, putative class
 8   members’ interests in their privacy and Defendant’s business interests may suffer harm
 9   if such information is disclosed publicly. Potential harm that may result from the
10   public disclosure of such information may include, but is not limited to, loss of
11   privacy, economic losses, loss of competitive advantages, and diminution of good-
12   will. Accordingly, to expedite the flow of information, to facilitate the prompt
13   resolution of disputes over confidentiality of discovery materials, to adequately protect
14   information the parties are entitled to keep confidential, to ensure that the parties are
15   permitted reasonable necessary uses of such material in preparation for and in the
16   conduct of trial, to address their handling at the end of the litigation, and serve the ends
17   of justice, a protective order for such information is justified in this matter. It is the
18   intent of the parties that information will not be designated as confidential for tactical
19   reasons and that nothing be so designated without a good faith belief that it has been
20   maintained in a confidential, non-public manner, and there is good cause why it should
21   not be part of the public record of this case.
22         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
23                SEAL
24         The parties further acknowledge, as set forth in Section 12.3, below, that this
25   Stipulated Protective Order does not entitle them to file confidential information under
26   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
27   standards that will be applied when a party seeks permission from the court to file
28   material under seal.
                                                  2          Case No. 2:19-cv-08632-DMG (AFMx)
                                STIPULATED PROTECTIVE ORDER
 1         There is a strong presumption that the public has a right of access to judicial
 2   proceedings and records in civil cases. In connection with non-dispositive motions,
 3   good cause must be shown to support a filing under seal. See Kamakana v. City and
 4   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 5   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 6   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 7   cause showing), and a specific showing of good cause or compelling reasons with
 8   proper evidentiary support and legal justification, must be made with respect to
 9   Protected Material that a party seeks to file under seal. The parties’ mere designation
10   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
11   submission of competent evidence by declaration, establishing that the material sought
12   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
13   constitute good cause.
14         Further, if a party requests sealing related to a dispositive motion or trial, then
15   compelling reasons, not only good cause, for the sealing must be shown, and the relief
16   sought shall be narrowly tailored to serve the specific interest to be protected. See
17   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
18   or type of information, document, or thing sought to be filed or introduced under seal
19   in connection with a dispositive motion or trial, the party seeking protection must
20   articulate compelling reasons, supported by specific facts and legal justification, for
21   the requested sealing order. Again, competent evidence supporting the application to
22   file documents under seal must be provided by declaration.
23         Any document that is not confidential, privileged, or otherwise protectable in
24   its entirety will not be filed under seal if the confidential portions can be redacted. If
25   documents can be redacted, then a redacted version for public viewing, omitting only
26   the confidential, privileged, or otherwise protectable portions of the document, shall
27   be filed. Any application that seeks to file documents under seal in their entirety should
28   include an explanation of why redaction is not feasible.
                                                 3          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1   2.     DEFINITIONS
 2          2.1    Action: Schumacher v. Georgia-Pacific Corrugated LLC, Case No. 2:19-
 3   cv-08632-DMG (AFMx).
 4          2.2    Challenging Party: a Party or Non-Party that challenges the designation
 5   of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for protection
 8   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9   Statement.
10          2.4    Counsel: Outside Counsel of Record and In House Counsel (as well as
11   their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless of
16   the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22          2.8    House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association or
26   other legal entity not named as a Party to this Action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a party
28   to this Action but are retained to represent or advise a party to this Action and have
                                                 4          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 2   appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation support
 9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
11   their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15   from a Producing Party.
16

17   3.    SCOPE
18         The protections conferred by this Stipulation and Order cover not only Protected
19   Material (as defined above), but also (1) any information copied or extracted from
20   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
21   Material; and (3) any testimony, conversations, or presentations by Parties or their
22   Counsel that might reveal Protected Material.
23         Any use of Protected Material at trial shall be governed by the orders of the trial
24 judge. This Order does not govern the use of Protected Material at trial.

25

26   4.    DURATION
27         Once a case proceeds to trial, information that was designated as
28   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                 5          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1   as an exhibit at trial becomes public and will be presumptively available to all
 2   members of the public, including the press, unless compelling reasons supported by
 3   specific factual findings to proceed otherwise are made to the trial judge in advance of
 4   the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
 5   for sealing documents produced in discovery from “compelling reasons” standard
 6   when merits-related documents are part of court record). Accordingly, the terms of
 7   this protective order do not extend beyond the commencement of the trial as to any
 8   information that was designated as CONFIDENTIAL or maintained pursuant to this
 9   protective order and used or introduced as an exhibit at trial.
10         Unless and until this case proceeds to trial, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12   in writing or a court order otherwise directs.
13

14   5.    DESIGNATING PROTECTED MATERIAL
15         5.1       Exercise of Restraint and Care in Designating Material for Protection.
16   Each Party or Non-Party that designates information or items for protection under this
17   Order must take care to limit any such designation to specific material that qualifies
18   under the appropriate standards. The Designating Party must designate for protection
19   only those parts of material, documents, items or oral or written communications that
20   qualify so that other portions of the material, documents, items or communications for
21   which protection is not warranted are not swept unjustifiably within the ambit of this
22   Order.
23         Mass, indiscriminate or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper purpose
25   (e.g., to unnecessarily encumber the case development process or to impose
26   unnecessary expenses and burdens on other parties) may expose the Designating Party
27   to sanctions.
28

                                                 6          Case No. 2:19-cv-08632-DMG (AFMx)
                                 STIPULATED PROTECTIVE ORDER
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2     Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10               (a) for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14   contains protected material. If only a portion of the material on a page qualifies for
15   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
16   by making appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and before
20   the designation, all of the material made available for inspection shall be deemed
21   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22   copied and produced, the Producing Party must determine which documents, or
23   portions thereof, qualify for protection under this Order. Then, before producing the
24   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
25   to each page that contains Protected Material. If only a portion of the material on a
26   page qualifies for protection, the Producing Party also must clearly identify the
27   protected portion(s) (e.g., by making appropriate markings in the margins)
28

                                                 7          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1               (b) for testimony given in depositions that the Designating Party identifies
 2   the Disclosure or Discovery Material on the record, before the close of the deposition
 3   all protected testimony.
 4               (c) for information produced in some form other than documentary and for
 5   any other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8   protection, the Producing Party, to the extent practicable, shall identify the protected
 9   portion(s).
10         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive the
12   Designating Party’s right to secure protection under this Order for such material. Upon
13   timely correction of a designation, the Receiving Party must make reasonable efforts
14   to assure that the material is treated in accordance with the provisions of this Order.
15

16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s Scheduling
19   Order.
20         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37-1 et seq.
22         6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a joint
23   stipulation pursuant to Local Rule 37-2.
24         6.4      The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper purpose
26   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
27   expose the Challenging Party to sanctions. Unless the Designating Party has waived
28   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                  8          Case No. 2:19-cv-08632-DMG (AFMx)
                                 STIPULATED PROTECTIVE ORDER
 1   material in question the level of protection to which it is entitled under the Producing
 2   Party’s designation until the Court rules on the challenge.
 3

 4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 5         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under the
 9   conditions described in this Order. When the Action has been terminated, a Receiving
10   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
17   only to:
18               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
19   as employees of said Outside Counsel of Record to whom it is reasonably necessary
20   to disclose the information for this Action;
21               (b) the officers, directors, and employees (including In House Counsel) of
22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
23               (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (d) the court and its personnel;
27               (e) court reporters and their staff;
28

                                                    9      Case No. 2:19-cv-08632-DMG (AFMx)
                                 STIPULATED PROTECTIVE ORDER
 1             (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4             (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15             (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17

18 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19         OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23             (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order;
25             (b) promptly notify in writing the party who caused the subpoena or order
26   to issue in the other litigation that some or all of the material covered by the subpoena
27   or order is subject to this Protective Order. Such notification shall include a copy of
28   this Stipulated Protective Order; and
                                                10          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1             (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall not produce any information designated in this action
 5   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 6   or order issued, unless the Party has obtained the Designating Party’s permission. The
 7   Designating Party shall bear the burden and expense of seeking protection in that court
 8   of its confidential material and nothing in these provisions should be construed as
 9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
10   directive from another court.
11

12 9.      A    NON-PARTY’S          PROTECTED         MATERIAL      SOUGHT       TO    BE
13         PRODUCED IN THIS LITIGATION
14             (a) The terms of this Order are applicable to information produced by a
15   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
16   produced by Non-Parties in connection with this litigation is protected by the remedies
17   and relief provided by this Order. Nothing in these provisions should be construed as
18   prohibiting a Non-Party from seeking additional protections.
19             (b) In the event that a Party is required, by a valid discovery request, to
20   produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23                (1) promptly notify in writing the Requesting Party and the Non-Party
24   that some or all of the information requested is subject to a confidentiality agreement
25   with a Non-Party;
26                (2) promptly provide the Non-Party with a copy of the Stipulated
27   Protective Order in this Action, the relevant discovery request(s), and a reasonably
28   specific description of the information requested; and
                                               11         Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1                (3) make the information requested available for inspection by the Non-
 2   Party, if requested.
 3             (c) If the Non-Party fails to seek a protective order from this court within
 4   14 days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
 7   produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11

12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
17   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
18   persons to whom unauthorized disclosures were made of all the terms of this Order,
19   and (d) request such person or persons to execute the “Acknowledgment and
20   Agreement to Be Bound” that is attached hereto as Exhibit A.
21

22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23         PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28   may be established in an e-discovery order that provides for production without prior
                                                12          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2   parties reach an agreement on the effect of disclosure of a communication or
 3   information covered by the attorney-client privilege or work product protection, the
 4   parties may incorporate their agreement in the stipulated protective order submitted to
 5   the court.
 6

 7   12.   MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order, no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the specific
18   Protected Material at issue. If a Party’s request to file Protected Material under seal is
19   denied by the court, then the Receiving Party may file the information in the public
20   record unless otherwise instructed by the court.
21

22   13.   FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60
24   days of a written request by the Designating Party, each Receiving Party must return
25   all Protected Material to the Producing Party or destroy such material. As used in this
26   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27   summaries, and any other format reproducing or capturing any of the Protected
28   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                13          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1   must submit a written certification to the Producing Party (and, if not the same person
 2   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 3   category, where appropriate) all the Protected Material that was returned or destroyed
 4   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 5   compilations, summaries or any other format reproducing or capturing any of the
 6   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 7   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 8   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 9   attorney work product, and consultant and expert work product, even if such materials
10   contain Protected Material. Any such archival copies that contain or constitute
11   Protected Material remain subject to this Protective Order as set forth in Section 4
12   (DURATION).
13

14   14.   VIOLATION
15         Any violation of this Order may be punished by appropriate measures including,
16   without limitation, contempt proceedings and/or monetary sanctions.
17

18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19

20   DATED: April 3, 2020                  OGLETREE, DEAKINS, NASH, SMOAK &
                                           STEWART, P.C.
21

22

23                                         By: /s/ Sarah Zenewicz
                                               EVAN R. R. MOSES
24                                             SARAH ZENEWICZ
                                               Attorneys for Defendant
25                                             GEORGIA-PACIFIC CORRUGATED LLC
26

27

28

                                                14          Case No. 2:19-cv-08632-DMG (AFMx)
                               STIPULATED PROTECTIVE ORDER
 1
     DATED: April 3, 2020              JUSTICE LAW CORPORATION
 2

 3

 4                                     By: /s/ Douglas Han
                                           DOUGLAS HAN
 5                                         SHUNT TATAVOS-GHARAJEH
                                           DANIEL J. PARK
 6                                         AREEN BABAJANIAN
                                           Attorneys for Plaintiff
 7                                         JACOB SCHUMACHER
 8

 9           ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-4.3.4
10         I, Sarah Zenewicz, attest that concurrence in the filing of this Stipulated
11   Protective Order pursuant to Local Rule 5-4.3.4 has been obtained from the other
12   signatories.
13   DATED: April 3, 2020                   OGLETREE, DEAKINS, NASH, SMOAK
                                            & STEWART, P.C.
14
                                            By: /s/Sarah Zenewicz
15                                            SARAH ZENEWICZ
16

17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18

19
     DATED: 4/3/2020
20

21

22
     HON. ALEXANDER F. MacKINNON
23   United States Magistrate Judge
24

25

26

27

28

                                            15         Case No. 2:19-cv-08632-DMG (AFMx)
                             STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   _________________________           [print    or   type    full   name],    of
 4   _______________________________________ [print or type full address], declare
 5   under penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Central
 7   District of California on [date] in the case of [insert formal name of the case and
 8   the number and initials assigned to it by the court]. I agree to comply with and to
 9   be bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18           I hereby appoint [print or type full name] of [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date:
23

24   City and State where sworn and signed:

25
     Printed name:
26

27   Signature:
28

                                                 16            Case No. 2:19-cv-08632-DMG (AFMx)
                                STIPULATED PROTECTIVE ORDER
 1                                                  42089382.3


 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 17       Case No. 2:19-cv-08632-DMG (AFMx)
     STIPULATED PROTECTIVE ORDER
